Bigelow, C. J.
Taking the statements contained in the answers to be true, as we are bound to do in a hearing on bill and answers, without proof, it is clear that Langdon, the debtor of the plaintiff, has no equitable right or interest in the property described in the bill, which can be reached or appropriated in payment of the plaintiff’s claim. The right of Langdon to a conveyance of the land under the bond given by Hovey has been lost by the failure of Langdon to comply with its stipulations, and by his acquiescence in the refusal of the former to give him further time to make the payments, according to the terms of the agreement. After so long a neglect to perform the contract, accompanied by notice that a failure to make the payments would be insisted on as a termination of the right of Langdon to ask for a conveyance, it is clear that equity will not compel a performance of the contract in behalf of Langdon. His loches have defeated all right to claim the fulfilment of the contract on the part of Hovey. Although time was not of the essence of the contract originally, it became so by the notice given to *326Langdon by Hovey, that he should insist on the punctual performance of the stipulations. After such notice, it was incumbent on Langdon to fulfil the bargain on his part within a reasonable time, and by omitting to do so he lost all right to claim its subsequent performance by Hovey. 1 Story on Eq. § 776. Parkin v. Thorold, 16 Beav. 59. Besides; in the present case, it appears by the answers that the contract for the conveyance of the estate to Langdon was abandoned by mutual consent of the parties. It is clear, therefore, that there was no interest of an equitable nature in Langdon, which the plaintiff can reach in this process for the satisfaction of his debt.
The suggestion made by the counsel for the plaintiff in his argument, that the arrangement between the defendants was ' fraudulent and collusive, and so void as against creditors, is one of which we cannot take notice, because no allegation is made in the bill on which any prayer for relief on such ground can be founded.

Bill dismissed.